Argued February 4, 1929.
Plaintiffs appealed to the court below from an order of the Pennsylvania Alcohol Permit Board; after a hearing de novo, the court reversed the board, and defendant has appealed to this court.
The points involved are sufficiently and correctly covered by the opinion of the court below, and, since the opinion of that tribunal will be published in connection herewith, no useful purpose would be served by again discussing them. We may add, however, that the opinion recently filed by us in E.  S. Motor Transportation Co. v. Penna. Alcohol Permit Board, 295 Pa. 394, where the court below said that its investigation started with the presumption that the board had not abused its power, is in no sense inconsistent with anything decided in the case now before us. As shown by our opinion in the Motor Transportation Case, the only allegation made by appellant in the court of common pleas and before us was that the permit board had abused its discretion by entering the order in question. There the parties and the court below did not treat the case de novo, but simply submitted the report of the board, acompanied by a transcript of the evidence before that body; and, under the circumstances, we approved what the court below said in regard to the presumption that the board had not abused its power. In the instant case, the whole matter was properly treated de novo by the common *Page 161 
pleas; evidence was taken which was not before the board, and, on the proofs as a whole, the court below reversed the board; in this we see no error.
The order appealed from is affirmed.